Citation Nr: 1639885	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  11-26 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1. Entitlement to service connection for a breathing condition with chronic cough, to include as secondary to herbicide exposure.

2. Entitlement to service connection for a skin condition, to include as secondary to herbicide exposure.

3. Entitlement to service connection for tinnitus.

4. Entitlement to service connection for hypertension, to include as secondary to diabetes mellitus, type II.

5. Whether reduction from 20 percent to 10 percent for right lower extremity peripheral neuropathy was proper.

6. Whether reduction from 20 percent to 10 percent for left lower extremity peripheral neuropathy was proper.

7. Entitlement to a rating in excess of 20 percent for right lower extremity peripheral neuropathy.

8. Entitlement to a rating in excess of 20 percent for left lower extremity peripheral neuropathy.

9. Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Tiffany Bodger, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. G. Alderman, Counsel


INTRODUCTION

The Veteran served on active duty from September 1968 to August 1970.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California that denied service connection for a breathing condition and a skin condition.  Jurisdiction was subsequently transferred to the Reno, Nevada RO and in an April 2013 rating decision, the Reno RO denied service connection for tinnitus and hypertension.  In a December 2014 rating decision, the Reno RO reduced the disability rating for peripheral neuropathy of the right and left lower extremities from 20 to 10 percent each.

In March 2012, the Veteran provided testimony at a Travel Board hearing before the undersigned Veterans' Law Judge on the issues relating to service connection for a breathing condition and a skin condition.  A transcript of the proceeding is associated with the claims file.  The Veteran did not request a hearing to present evidence on his other issues currently before the Board.

In a June 2014 decision, the Board denied the claims for service connection for a breathing condition and a skin condition.  The Veteran appealed that decision to the Court of Appeals for Veterans Claims (Court), and by an April 2015 Order, the Court vacated the decision and remanded it for adjudication pursuant to a Joint Motion for Remand.  In July 2015, the Board remanded the claims for service connection for a breathing condition and a skin condition for additional development.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the U.S. Court of Appeals for Veterans Claims (Court) held that a claim for a total disability rating based on TDIU is part of a rating claim when unemployability is expressly raised by a veteran or reasonably raised by the record during the rating appeal.  In this case, the Veteran filed a claim for a TDIU in October 2013, which triggered the reduction of the disability ratings for peripheral neuropathy of the lower extremities, and in turn, raised the issue of increased ratings for peripheral neuropathy of the lower extremities.  The RO denied entitlement to a TDIU in July 2014 and the Veteran did not submit a notice of disagreement with that decision; however, given that the Veteran's claim for a TDIU was based, in part, on his peripheral neuropathy, the Board finds that the issue of TDIU is properly before the Board for consideration.

The current record before the Board consists entirely of electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).

The issues of entitlement to service connection for a skin condition, tinnitus, and hypertension; entitlement to increased ratings for peripheral neuropathy of the lower extremities; and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran's breathing disability, diagnosed as allergic rhinitis and severe seasonal allergies, is related to service.

2. Reduction of the Veteran's disability rating for peripheral neuropathy of the lower extremities, from 20 percent to 10 percent each, was formally implemented by a December 2014 rating decision, effective March 1, 2015.

3. At the time the Veteran's disability rating for peripheral neuropathy of the lower extremities was reduced, the 20 percent rating had been in effect for less than five years.

4. The December 2014 rating reduction was not warranted as the examination findings did not show an improvement of the Veteran's peripheral neuropathy of the lower extremities.


CONCLUSIONS OF LAW

1. The criteria for service connection for a breathing disability, diagnosed as allergic rhinitis and severe seasonal allergies, have been met.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

2. The reduction of the rating for the Veteran's service-connected peripheral neuropathy of the right lower extremity from 20 percent to 10 percent, effective March 1, 2015, was not proper and the 20 percent evaluation is restored.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.105, 3.344(c) (2015).

3. The reduction of the rating for the Veteran's service-connected peripheral neuropathy of the left lower extremity from 20 percent to 10 percent, effective March 1, 2015, was not proper and the 20 percent evaluation is restored.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.105, 3.344(c) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Without deciding whether notice and development requirements have been satisfied in the present case, the Board is not precluded from adjudicating the issues on appeal herein since the Board is taking action favorable to the Veteran.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  As such, this decision poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. App. 412 (2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992). 

I. Service Connection

In this case, the Veteran seeks service connection for a breathing disability with chronic cough, to include as secondary to herbicide exposure.  Service connection may be granted for a disability resulting from disease or injury incurred in, or aggravated by, active military service. 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (a) (2015).  Service connection may also be granted for any disease initially diagnosed after service when the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d) (2015).

To establish service connection, there must be competent evidence of: (1) the current existence of the disability for which service connection is being claimed; (2) a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) a nexus or connection between the disease, injury, or event in service and the current disability.  Shedden v. Principi, 381 F.3d 1163 (2004).

In this case, the Veteran served in the Republic of Vietnam during the Vietnam era and is presumed to have been exposed to herbicide agents, including an herbicide commonly referred to as Agent Orange.  38 U.S.C.A.  § 1116(a)(3); 38 C.F.R. §§ 3.307, 3.309.  Regulations provide that if a Veteran was exposed to an herbicide agent during active military service, certain diseases will be presumed to have been incurred in service if manifest to a compensable degree within specified period, even if there is no record of such disease during service.  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  However, the Veteran has not been diagnosed with any disability listed under the presumptive provisions.  

VA's Secretary has determined that a presumption of service connection based on exposure to herbicides to include Agent Orange used in the Republic of Vietnam during the Vietnam era is not warranted for any condition for which the Secretary has not specifically determined a presumption of service connection is warranted.  See Notice, 72 Fed. Reg. 32,395 (2007).

Notwithstanding the aforementioned provisions relating to presumptive service connection, which arose out of the Veteran's Dioxin and Radiation Exposure Compensation Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 2,725, 2,727-29 (1984), and the Agent Orange Act of 1991, Pub. L. No. 102-4, § 2, 105 Stat. 11 (1991), the Federal Circuit has determined that a claimant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); 38 C.F.R. § 3.303(d).

In this case, the evidence shows that the Veteran has complained of having a chronic cough since shortly after discharge from service that he has treated with over-the-counter (OTC) medications.  See Application for Compensation, dated June 2009; Notice of Disagreement, dated March 2011; and VA Form 646, dated May 2015 and April 2016.  During his September 2012 hearing before the Board, the Veteran testified that once he returned from Vietnam and left service, he noticed that he was coughing all the time.  Doctors prescribed cold medicine.  In support of his claim are witness statements from his three brothers, each of whom indicate that the Veteran has had a constant cough and hoarseness in his throat since returning from Vietnam.  See Witness Statements from A.B., B.V., and J.V., dated December 2009.  

Service treatment records show the Veteran complained of a nonproductive cough with plugged sinuses.  He was prescribed Actifed.  No other complaints were documented.  The Veteran has been treated for chronic cough since at least 2005 and the cough has been attributed to gastroesophageal reflux disease (GERD) and/or allergies.

In October 2015, the Veteran had a VA examination which was conducted by a physician's assistant.  Diagnoses included allergic rhinitis with severe seasonal allergies.  The examiner noted that the Veteran's service treatment records did not note a chronic cough condition.  The examiner indicated that after a review of the medical records that it is less likely as not that the Veteran's chronic cough condition is due to service as there is no evidence of the condition in the service file.  The examiner noted that the cough is associated with the Veteran's history of severe seasonal allergic rhinitis, post nasal drip, and possibly GERD as per his pulmonary consultation, conditions not listed as presumptive conditions associated with herbicide exposure.  The examiner did not address whether severe seasonal allergic rhinitis, post nasal drip, and GERD were otherwise related to service or herbicide exposure.  Thus, the opinion is inadequate for rating purposes.

In March 2016, the October 2015 examiner provided an addendum opinion, which was approved by a resident physician and pulmonologist.  The examiner opined that it is at least as likely as not that the Veteran's chronic cough condition was incurred in or caused by service.  The examiner stated that the onset of chronic cough during service was likely associated with his diagnosed severe allergy condition.  The examiner found a continuation of the condition from his time in the service to present day per the Veteran's history.  The examiner noted that the Veteran could have a lung restriction; however, the examiner was unable to render an opinion as to whether or not his chronic cough condition is associated with his possible restrictive respiratory symptoms as per current PFT results without resorting to mere speculation.

The Board has considered the evidence and observes that the Veteran is competent to report the date of onset of his symptoms and the continuation thereof.  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot).  Further, his brothers are competent to report their observations of the Veteran's symptoms, such as his cough.  While the service treatment records show only one report of treatment for a cold during service, the failure of the Veteran to seek regular treatment for his condition during service is not detrimental to his claim.  Here, the Board finds no contradiction to the Veteran's lay statements regarding onset and continuity in the claims file.  Thus, the Board finds that the March 2016 addendum VA opinion, which is based in part on lay statements, is highly probative of the claim.  Consequently, the Board finds that the preponderance of the evidence supports a finding of service connection for a breathing condition with chronic cough, symptoms attributed to allergic rhinitis and severe seasonal allergies.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Service connection for allergic rhinitis and severe seasonal allergies is granted.

II. Reduction and Restoration of Ratings

The Veteran seeks restoration of a 20 percent rating for peripheral neuropathy of the right and left lower extremities, or in the alternative, a rating in excess of 10 percent for peripheral neuropathy of each lower extremity.  The RO reduced the Veteran's rating from 20 to 10 percent for each lower extremity in December 2014, effective March 1, 2015. 

With respect to disabilities that are likely to improve, e.g., those for which evaluations have been in effect for less than five years, re-examinations disclosing improvement will warrant a rating reduction.  38 C.F.R. § 3.344 (c).  A Veteran's disability will not be reduced unless an improvement in the disability is shown to have occurred.  38 U.S.C.A. § 1155.

To warrant reduction in rating, it must be shown that the preponderance of the evidence supports the reduction itself, and with application of the benefit-of-the-doubt doctrine under 38 U.S.C.A. § 5107 (b) as required.  See Brown v. Brown, 5 Vet. App. 413, 420 (1993); Peyton v. Derwinski, 1 Vet. App. 282, at 286.

Where reduction in evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance is to be prepared setting forth all material facts and reasons.  38 C.F.R. § 3.105 (e).  Furthermore, the regulations provide that the Veteran is to be notified of the contemplated action (reduction or discontinuance) and given detailed reasons therefore, and is to be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at their present level.  The Veteran is also to be informed that he may request a predetermination hearing, provided that the request is received by VA within 30 days from the date of the notice.  If additional evidence is not received within the 60 day period and no hearing is requested, final rating action will be taken and the award will be reduced or discontinued effective the last day of the month in which a 60-day period from the date of notice to the Veteran expires.  38 C.F.R. §§ 3.105 (e), (h).

In this case, while developing a claim for TDIU, the RO scheduled a VA examination to evaluate the severity of the Veteran's bilateral lower extremity peripheral neuropathy.  As a result of the examination findings, the RO found that the Veteran's peripheral neuropathy had improved and in July 2014, proposed to reduce the rating for peripheral neuropathy of each lower extremity from 20 to 10 percent.  In the proposal, the RO informed the Veteran that he had 60 days to present additional evidence and 30 days to request a hearing.  In December 2014, the RO implemented the proposed reduction, effective March 1, 2015.

While the RO utilized the proper procedures to implement the reduction of the assigned ratings, the Board finds that the reductions were not proper.  Based on a comparison of the November 2011 and April 2014 VA examination reports, the Board cannot find that the Veteran's peripheral neuropathy of either lower extremity improved.  In November 2011, the examiner noted for both extremities: mild intermittent pain, mild paresthesias and/or dysesthesias, mild numbness, decreased sensation in the feet and toes, decreased position sense, and absent vibration sense.  The examiner noted that the sciatic and femoral nerves were involved but found no incomplete paralysis.  In April 2014, the examiner noted for both extremities: mild intermittent pain, mild paresthesias and/or dysesthesias, mild numbness, decreased sensation in the feet and toes, normal position sense, and decreased vibration sense.  While the April 2014 examination report shows mild improvement in position sense and vibration sense, the examiner found that the sciatic and femoral nerves both exhibited mild incomplete paralysis, bilaterally.  Further, the April 2014 examiner specifically stated that the Veteran's condition had become mildly worse since November 2011.  Consequently, the Board finds that the reduction of the ratings from 20 to 10 percent for peripheral neuropathy of each lower extremity was improper because the April 2014 examination report does not show an improvement in the disability for either extremity; thus, the 20 percent rating for each lower extremity must be restored, effective March 1, 2015.


ORDER

Service connection for a breathing disability, diagnosed as allergic rhinitis and severe seasonal allergies, is granted.

The 20 percent rating for peripheral neuropathy of the right lower extremity is restored, effective March 1, 2015.

The 20 percent rating for peripheral neuropathy of the left lower extremity is restored, effective March 1, 2015.




REMAND

The Veteran seeks service connection for a skin condition, to include as secondary to exposure to herbicides.  The Board remanded this matter in July 2015 to allow for the scheduling of a VA examination to determine the nature and etiology of all skin conditions.  A VA examination was conducted in October 2015; however, the opinion report is inadequate for rating purposes because the examiner did not consider the Veteran's lay statements or his witness statements in the rationale.  Further, the examiner found that the skin condition was not associated with herbicides because it was not listed as a presumptive disorder.  While the Veteran's skin conditions are not listed under the presumptive provisions applicable to veterans exposed to herbicides or Agent Orange, 38 C.F.R. § 3.309(e), service connection can still be granted if there is proof that the conditions were actually caused by exposure to an herbicide agent during service.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); 38 C.F.R. § 3.303(d).  The Board, therefore, must return the examination report as being inadequate for rating purposes.  38 C.F.R. § 4.2.  On remand, a VA examination must be scheduled to obtain an etiology opinion addressing whether any skin condition diagnosed during the pendency of the claim is related to service, to include exposure to herbicides, regardless of presumptive provisions.

The Veteran seeks service connection for tinnitus.  A VA examination was conducted in October 2015.  At that time, the Veteran reported the onset of his tinnitus as "a long time ago."  The examiner provided a negative nexus opinion based in part, on the Veteran's inability to pinpoint the onset of his condition, and because his Military Occupational Specialty (MOS) had a low probability of noise exposure during service.  However, VA treatment records show the Veteran reported serving in combat despite his MOS.  VA has conceded his participation in or exposure to combat since a VA psychologist found his depressive symptoms are a result of his experiences in the military, specifically while serving in a combat zone.  See VA treatment records dated December 2011 and VA mental health examination dated November 2011.  In his substantive appeal, VA Form 9, the Veteran argues that his statements are sufficient to establish acoustic trauma and requests that VA concede in-service noise exposure.  He also indicated that his tinnitus began during service.  Based on the foregoing, the Board finds a remand is necessary to obtain an addendum opinion addressing the etiology of the Veteran's tinnitus based on conceded exposure to combat noise, to include mortar and artillery fire.

The Veteran seeks service connection for hypertension, to include as secondary to his service-connected diabetes mellitus, type II.  A VA examination was conducted in November 2011 and an etiology opinion was provided.  However, this opinion is inadequate for rating purposes because the examiner did not provide an adequate rationale.  Specifically, the examiner stated that the Veteran's diabetes mellitus, type II did not cause hypertension.  No rationale was provided.  The examiner did not address aggravation.  Consequently, the Board must return this examination and opinion report as being inadequate for rating purposes.  38 C.F.R. § 4.2.  On remand, a VA examination must be scheduled to obtain an etiology opinion addressing whether the Veteran's hypertension is due to service or due to his diabetes mellitus, type II, or in the alternative, whether his hypertension has been permanently aggravated or worsened by his diabetes mellitus, type II.  

The Veteran also seeks increased ratings for his peripheral neuropathy of the lower extremities.  According to a September 2014 statement, the Veteran's condition severely impacts his activities of daily living, to include his ability to stand or walk for extended periods of time due to significant pain.  Review of the April 2014 VA examination report does not show that the Veteran reported these symptoms.  At most, the VA examiner found that the condition had no impact on employment.  Consequently, since the Veteran has indicated a worsening of his peripheral neuropathy since the April 2014 VA examination, the Board finds a remand is necessary to schedule a VA examination to determine the current severity of his peripheral neuropathy of the lower extremities.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

Since additional development is required for the claims remanded herein, which could impact the Veteran's entitlement to a TDIU, the Board finds the issue of TDIU is inextricably intertwined with these claims.  Therefore, the TDIU issue is deferred pending completion of the development discussed in this Remand.  See Hoyer v. Derwinski, 1 Vet. App. 208, 209-10 (1991).

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the electronic claims file updated VA treatment records, if any.

2. Schedule the Veteran for a VA examination with a dermatologist or physician to determine the nature and etiology of his skin conditions.  The examiner must be provided access to the electronic claims file and he or she must indicate review of these items in the examination report.  All necessary testing must be completed.

For any diagnosis of the skin noted since June 2009, please opine whether it is at least as likely as not (50 percent or greater probability) that the disability is due to service, to include the Veteran's exposure to herbicides.

The examiner must be informed that the Veteran is presumed to have been exposed to herbicides during service.

The term 'at least as likely as not' does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.

A rationale must be given for all opinions and conclusions rendered.  The opinions should address the particulars of this Veteran's medical history, his lay statements, witness statements, and the relevant medical science as applicable to this claim.

Further, the examiner must be advised that it is not adequate to state that a disability is not related to exposure to herbicide agents, such as Agent Orange, on the sole basis that it is not a presumptively service connected disease. 

If an opinion cannot be rendered without resorting to speculation, the examiner should state whether the inability to provide an opinion was due to a need for further information (with said needed information identified) or because the limits of medical knowledge had been exhausted regarding the etiology of the disorder.

3. Ask the October 2015 VA audiologist to provide an addendum opinion addressing the etiology of the Veteran's tinnitus.  The examiner must be provided access to the electronic claims file and she must indicate review of these items in the examination report.  

After review of the electronic claims file, to include the Veteran's lay statements, the examiner must opine whether it is at least as likely as not (50 percent or greater probability) that the Veteran's tinnitus is due to his exposure to mortar and artillery fire while serving in combat zones during service.

The examiner must be informed that exposure to combat has been conceded, to include exposure to mortar and artillery fire.

The term 'at least as likely as not' does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.

A rationale must be given for all opinions and conclusions rendered.  The opinions should address the particulars of this Veteran's medical history, his lay statements, witness statements, and the relevant medical science as applicable to this claim.  

If an opinion cannot be rendered without resorting to speculation, the examiner should state whether the inability to provide an opinion was due to a need for further information (with said needed information identified) or because the limits of medical knowledge had been exhausted regarding the etiology of the disorder.

If the October 2015 audiologist is not available, another qualified audiologist must be asked to provide the requested opinion.  If the opinion cannot be provided without examining the Veteran, an examination must be scheduled at the earliest convenience.

4. Schedule the Veteran for a VA examination to determine the nature and etiology of his hypertension.  The examiner must be provided access to the electronic claims file and he or she must indicate review of these items in the examination report.  All necessary testing must be completed.

The examiner should opine whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hypertension is due to service, to include the Veteran's exposure to herbicides, or caused by his service-connected diabetes mellitus, type II.

If the examiner finds no causal connection between hypertension and service or service-connected diabetes mellitus, type II, the examiner must opine whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hypertension has been aggravated, or permanently worsened, by his service-connected diabetes mellitus, type II.  

The examiner must be informed that the Veteran is presumed to have been exposed to herbicides during service.

The term 'at least as likely as not' does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.

A rationale must be given for all opinions and conclusions rendered.  The opinions should address the particulars of this Veteran's medical history, his lay statements, witness statements, and the relevant medical science as applicable to this claim.  

Further, the examiner must be advised that it is not adequate to state that a disability is not related to exposure to herbicide agents, such as Agent Orange, on the sole basis that it is not a presumptively service connected disease. 

If an opinion cannot be rendered without resorting to speculation, the examiner should state whether the inability to provide an opinion was due to a need for further information (with said needed information identified) or because the limits of medical knowledge had been exhausted regarding the etiology of the disorder.

5. Schedule the Veteran for a VA examination to determine the nature and severity of his peripheral neuropathy of the bilateral lower extremities.  The examiner must be provided access to the electronic claims file and he or she must indicate review of these items in the examination report.  All testing must be completed, to include electromyography (EMG) if necessary.

The examiner should specifically state the affected nerve(s) and impairment level (e.g., mild, moderate, moderately severe, severe), and describe all symptoms related to peripheral neuropathy.

The examiner is requested to provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles. If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

6. Then, readjudicate the Veteran's claims on appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case.  Allow an appropriate period of time for response.


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


